Citation Nr: 0905693	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  97-09 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for neutropenia, 
claimed as due to ionizing radiation exposure, for accrued 
benefits purposes.  

2.  Entitlement to service connection for the cause of the 
Veteran's death.  

3.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to 
December 1946.  The appellant is the Veteran's surviving 
spouse.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 1998, the Board remanded the case to the RO for 
additional evidentiary development and to adjudicate 
appellant's claim for entitlement to service connection for 
neutropenia and thyroid cancer, claimed as due to ionizing 
radiation exposure, for accrued benefits purposes.  

Appellant subsequently appealed a determination by the RO 
(See September 1998 Supplemental Statement of the Case), 
which denied entitlement to service connection for 
neutropenia and thyroid cancer, claimed as due to ionizing 
radiation.  In a June 1999 decision, the Board denied 
appellant's claim for entitlement to service connection for 
thyroid cancer, claimed as due to ionizing radiation 
exposure, for accrued benefits purposes, on the basis that 
the claim lacked legal merit; and remanded the remaining 
appellate issues for additional evidentiary development.  

The case was returned to the Board and again remanded for 
additional development in May 2001.  In June 2008, after the 
case returned to the Board, the Board requested a medical 
expert opinion.  An expert's report was obtained and in 
November 2008 the appellant was sent a copy of the report and 
allowed 60 days to review the report and submit any 
additional evidence or argument.  After 60 days, no further 
evidence or argument had been received.  The case is now 
before the Board for additional appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 1995; the original death 
certificate did not list a cause of death.  An autopsy was 
performed that same month and the cause of death was 
determined to be lobar pneumonia with abscess formation.  The 
death certificate was then changed to include lobar pneumonia 
with abscess formation as the immediate cause of death.  No 
other conditions leading to death were listed.  

2.  At the time of the Veteran's death, service connection 
was in effect for excision of hematoma from bridge of nose, 
which was evaluated as zero percent disabling.  

3.  At the time of the Veteran's death, a claim for service 
connection for neutropenia, claimed as due to ionizing 
radiation exposure, was pending.  

4.  The evidence of record at the time of the Veteran's death 
preponderated against a finding that neutropenia was due to 
events during service, to include exposure to ionizing 
radiation. 

5.  There is no evidence of record showing lobar pneumonia 
with abscess formation related to service during the 
Veteran's lifetime.  This disability was first demonstrated 
many years after the Veteran's separation from service.

6.  The preponderance of the competent medical evidence is 
against a finding that the cause of the Veteran's death was 
related to his active military service, or to a service-
connected disability.

7.  The Veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for neutropenia for the 
purposes of accrued benefits is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107, 5121 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.309, 3.311, 3.1000 (2008).

2.  A disability of service origin did not cause or 
contribute substantially or materially to the Veteran's death 
and no applicable presumptions are met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 1310, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.309, 3.311, 3.312 (2008).

3.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.22 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Additionally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.      

During the pendency of this appeal, the Court also addressed 
VA's section 5103(a) notice obligations in the context of a 
claim for DIC benefits.  The Court concluded generally, that 
section 5103(a) notice for a DIC case must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  In addition, the content of the 
section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  Id.  
While VA is not required to assess the weight, sufficiency, 
credibility, or probative value of any assertion made in the 
claimant's application for benefits, the letter should be 
"tailored," and must respond to the particulars of the 
application submitted.  Id.  

In the present case, the unfavorable AOJ decision that is the 
original basis of this appeal was already decided and 
appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the claimant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, a December 2002 letter informed the appellant of what 
evidence was required to substantiate a claim for service 
connection and of her and VA's respective duties for 
obtaining evidence.  A January 2006 letter informed the 
appellant how to substantiate claims for accrued benefits and 
DIC under 38 U.S.C.A. § 1318.  Regarding substantiating a 
claim for service connection for cause of death, the letter 
stated that to establish such a claim the evidence must 
establish that a service connected disability was either the 
principal or a contributory cause of death.  A March 2006 
letter provided proper notice regarding degrees of disability 
and effective dates.  

The above letters did not inform the appellant what 
disabilities the Veteran was service connected for at the 
time of his death or provide an explanation of the evidence 
and information required to substantiate a claim for service 
connection for cause of death based on a condition not yet 
service-connected.  In this case statements made by the 
appellant and her representative show actual knowledge of 
what disabilities the Veteran was service connected for at 
the time of death and what the evidence must show to 
substantiate a claim for service connection for cause of 
death based on a condition not yet service-connected.  For 
example, in an Appellant's Brief received in April 2001 it is 
noted that during the Veteran's lifetime, he was properly 
service-connected for excision of hematoma from bridge of 
nose evaluated at zero percent disabling.  In a Statement of 
Representative in Appeals Case received in February 1999 it 
is noted that the appellant contends the evidence of record 
is sufficient to establish service connection for neutropenia 
and thyroid cancer secondary to ionizing radiation, and that 
the Veteran's death was as a result of these conditions.  
Statements such as these show awareness of the service-
connected disability at the time of the Veteran's death and 
of what is needed to substantiate the claim.  

While the appellant was not given proper notice, for all the 
reasons above the Board finds that the essential fairness of 
the adjudication has not been affected by such errors and the 
Board can consider the claim on the merits.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. granted, 
76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
Veteran and the appellant, "buddy statements", hearing 
transcripts, death certificates, an autopsy report, radiation 
dose assessments, private medical records, VA treatment 
records, morning reports, and service treatment records.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent available 
evidence has not been received.  VA examinations and opinions 
were obtained in connection with these claims.  

It appears that the Veteran's service personnel records may 
have been destroyed in an accidental fire.  Attempts to 
obtain these records have been unsuccessful and the RO has 
made a formal finding of the unavailability of personnel 
records.  Some relevant unit morning reports were obtained.  
The Board wishes to make it clear that it understands the 
Court has held that, in cases where records once in the hands 
of the Government are missing, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
herein has been undertaken with this heightened duty in mind.  
The caselaw does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The appellant's representative has indicated that the Board's 
remand instructions from May 2001 have not been completed.  
In relevant part, the remand instructions included the 
following:  

8.  The RO should arrange for appropriate 
VA physician(s) to review the entire 
claims folders and render medical opinion 
as to the following:  

What was/were the cause(s) of the 
veteran's death?  Comment on whether the 
autopsy report and death certificate, 
which list lobar pneumonia with abscess 
formation as the cause of death, are 
medically correct.  Is there any 
demonstrated relationship between the 
cause of death and the radiation exposure 
claimed and verified in service?

In response to this instruction, a VA medical opinion was 
obtained; however, this opinion was written by a physician's 
assistant rather than a physician.  After the case was 
returned to the Board, the case was sent for another VA 
medical opinion.  An opinion was obtained from a physician in 
September 2008.  The physician verified that lobar pneumonia 
with abscess formation was the cause of death and stated that 
leucopenia is an immunosuppressive condition which would have 
made the Veteran more susceptible to infections.  The 
physician did not opine as to any relationship between the 
cause of death and the radiation exposure claimed and 
verified in service.  Instead, he stated that that the claim 
had been reviewed exhaustively through many appeals by many 
who have much more expertise than he does about radiation 
exposure.  As discussed in detail below, opinions have been 
obtained from physician's regarding a link between the cause 
of the Veteran's death and exposure to ionizing radiation 
during service.  As an example, in November 1999, a VA Chief 
Public Health and Environmental Hazards Officer, a physician, 
opined that it is unlikely that the Veteran's neutropenia, 
other medical problems contributing to his death, or the 
thyroid cancer found on autopsy examination can be attributed 
to exposure to ionizing radiation in service.  Lobar 
pneumonia with abscess formation as the cause of death is 
noted in this report.  

The VA opinion from September 2008 agrees with the previously 
determined cause of death.  An opinion regarding a link 
between that cause of death and service has already been 
obtained from a physician.  Simply put, further opinion is 
not needed because the cause of death has not changed.  

In addition to obtaining a medical opinion, since the Board's 
June 1998 remand additional actions were taken to obtain 
evidence and a hypothetical dose assessment, an opinion from 
the VA Under Secretary for Benefits, a unit history and 
morning reports have been obtained.  The medical opinions 
needed for resolution of these claims have also been 
obtained.  Given the above, the Board finds that VA has 
substantially complied with the Board's June 1998, June 1999, 
and May 2001 remands with regard to this appeal.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Accrued Benefits

Accrued benefits include those the Veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death of a 
veteran, any accrued benefits are payable to his spouse, or 
to others if he or she is not alive.  38 U.S.C.A. 
§ 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  Only evidence 
contained in the claims file at the time of the Veteran's 
death, or certain VA and service department records 
considered constructively in the claims file at that time, 
may be considered in adjudicating a claim for accrued 
benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993).

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits 
requires that the application be filed within one year after 
the date of death.  In this regard, a claim for DIC by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. §§ 3.1000(c); 3.152(b) (2008).  Here, 
the appellant met this requirement by filing her claim for 
DIC in September 1995.  In addition, the veteran must have 
had a claim pending for such benefits at the time of his or 
her death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998); 
Zevalkink v. Brown, 6 Vet. App. 483 (1994), aff'd 102 F.3d 
1236 (Fed. Cir. 1996).  This element has been met as well.  
The Veteran had filed a claim in August 1986 for service 
connection for exposure to radiation, this claim was denied 
in April 1987 and the Veteran perfected an appeal in October 
1987.  The Board denied the claim in October 1988 and the 
Court affirmed that decision.  In September 1994, the U.S. 
Court of Appeals for the Federal Circuit reversed and 
remanded the Court's decision and the case was eventually 
returned to the Board, who in turn remanded the claim to the 
RO in March 1995.  The Veteran died prior to the case being 
returned to the Board from the RO.  The Veteran's claim for 
service connection for neutropenia was therefore pending at 
the time of his death.  See 38 C.F.R. § 3.160(c) (2008) 
(defining "pending claim" as an application that has not 
been finally adjudicated); 38 C.F.R. § 3.160(d) (2008) 
(defining "finally adjudicated claim" as one that has been 
allowed or disallowed by the agency of original jurisdiction 
and become final by expiration of the one-year period after 
date of notice or by denial on appellate review).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  (Citation omitted.)

First, a "radiation-exposed veteran" is defined by 
38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on 
active duty, active duty for training, or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(i), (ii).  

Diseases specific to radiation-exposed veterans are the 
following: leukemia (other than chronic lymphocytic 
leukemia), thyroid cancer, breast cancer, cancer of the 
pharynx, esophageal cancer, stomach cancer, cancer of the 
small intestine, pancreatic cancer, multiple myeloma; 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), salivary 
gland cancer, cancer of the urinary tract, bronchio-alveolar 
carcinoma, bone cancer, brain cancer, colon cancer, lung 
cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

Second, 38 C.F.R. § 3.311 provides instruction on the 
development of claims based on exposure to ionizing 
radiation.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  
Section 3.311(b)(5) requires that bone cancer become manifest 
within 30 years after exposure, posterior subcapsular 
cataracts become manifest within 6 months or more after 
exposure, leukemia become manifest at any time after 
exposure, and that other diseases specified in 
section 3.311(b)(2) become manifest 5 years or more after 
exposure. 

Third, and notwithstanding the above, the Court has held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Thus, the Board must not only determine whether the Veteran 
has a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability is otherwise the 
result of active service.  In other words, the fact that the 
Veteran may not meet the requirements of a presumptive 
regulation would not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that the Veteran was at times diagnosed with 
leucopenia (also spelled as leukopenia) and at times with 
neutropenia.  Neutropenia is a type of leukopenia.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1022-23 (30th ed. 2003) 
(defining "leukopenia" as "reduction in the number of 
leukocytes in the blood below about 5000 per cu. mm.  Types 
are named for the type of cell, such as agranulocytosis and 
neutropenia...") (emphasis in original).  

After a careful review of the available evidence, the Board 
finds that the evidence of record at the time of the 
Veteran's death preponderated against a finding that 
neutropenia was due to events during service, to include 
exposure to ionizing radiation.  Service treatment records do 
not show neutropenia, leucopenia or lobar pneumonia with 
abscess.  

In July 1982 lab work revealed that the Veteran had 
leukopenia and diagnoses of leukopenia, leucopenia, and 
neutropenia were subsequently entered.  Many medical 
professionals noted that the etiology of this disability was 
unknown.  In July and August 1987 respectively, a VA 
physician stated that neutro/ lymphopenia is "[secondary] to 
A-bomb Exposure - (most likely explanation)" and that he 
believes it highly likely that the Veteran's inadequate bone 
marrow function which is causing his disability, is all due 
to his radiation exposure in 1945.  In a July 1988 VA 
allergy/ immunology treatment note, the same physician 
mentions neutropenia as well as other disorders.  In a 
concluding statement he writes that the only explanation for 
the Veteran's condition is radiation exposure.  An August 
1987 VA hematology note indicates that chronic leukopenia/ 
thrombocytopenia is secondary to radiation exposure.  No 
rationale for this statement is provided.  

A December 1989 letter from a private physician states that 
the working diagnosis for the Veteran at that time was Common 
Variable Hypogammaglobulinemia with associated neutropenia 
due to bone marrow failure and splenomegaly.  Exposure to 
radiation during World War II following the atomic bomb 
detonation in Nagasaki was noted.  The physician writes that 
as it is well recorded in the literature, exposure to atomic 
radiation has increased the incidence of several malignancies 
of the hematopoietic system.  According to the physician, 
"[i]t is possible that [the Veteran's] exposure to radiation 
has played a major role in this condition as this prolonged 
and severe neutropenia now documented for several years with 
evidence of bone marrow damage and lack of white cell 
production could be the result of radiation exposure."  The 
condition could be considered a premalignant or preleukemic 
stage according to the physician.   

In an August 1990 letter a private physician stated that it 
is curious that the Veteran has a low white blood cell count 
and a low platelet count with noted hypocellular marrow.  
However, his hemoglobin and hematocrit are normal.  The 
physician writes that this is explainable from longstanding 
marrow failure which can be caused by radiation exposure.  
According to the physician, it is possible that the Veteran 
has had extracellular marrow proliferation such as in the 
liver and spleen to increase his red blood cell count because 
of the gradual nature of this illness.  It is the physician's 
opinion that the Veteran's leukopenia and thrombocytopenia 
can be due to radiation exposure. 

The Veteran has stated that he departed the Philippines and 
arrived in Nagasaki, Japan, a week or two after an atomic 
bomb was dropped there.  He indicated that he stayed in the 
area of Nagasaki for around 10 to 14 days before being moved 
elsewhere in Japan; near Tokyo.  There appears to have been 
some confusion on the Veteran's part relating to when he 
arrived in Japan.  As an example, an undated medical record 
about radiation exposure (likely completed in connection with 
a February 1987 VA radiation exposure examination) shows that 
the Veteran indicated that he arrived in Nagasaki on 
September 25, 1945 and departed on October 1, 1945.  The 
Veteran indicated in that medical record that this was two 
weeks after the atomic bomb was dropped in Nagasaki.  An 
atomic bomb was dropped in Nagasaki on August 9, 1945, which 
would make the Veteran's reported arrival in Japan six to 
seven weeks after the detonation of the atomic bomb.  After 
the passage of so many years, some discrepancy in the 
reporting of dates is to be expected.    

The Veteran's separation document (DD 214) indicates that he 
did not arrive in Southeast Asia until September 2, 1945.  
The Veteran was awarded an Army of Occupation Ribbon (Japan) 
and the Philippine Liberation Ribbon.  According to the 
Veteran he was in the Philippines before going to Japan.    

A radiation dose assessment was provided by the Defense 
Nuclear Agency in July 1995.  According to that assessment, 
Army records confirmed the Veteran's presence in the 
Hiroshima area during the American occupation of Japan.  On 
October 19, 1945, while assigned to "E" Company, 127th 
Infantry Regiment, the Veteran arrived at Sasebo, Kyushu, 
Japan (approximately 30 miles north of Nagasaki and 120 miles 
southwest of Hiroshima) from the Philippine Islands.  
Available records indicated that the Veteran remained in 
northern Kyushu until February 18, 1946, when he was 
transferred from "E" Company, 127th Infantry Regiment at 
Fukuoka, to "B" Company, 720th Military Police Battalion, 
Camp McGill, Tokyo.  

According to the Defense Nuclear Agency, taking into account 
the transportation system of Japan during February 1946, a 
serviceman departing Fukuoka enroute to Tokyo (transportation 
would have been via train) would most likely have passed 
through Hiroshima.  A scientific dose reconstruction 
indicates that an eight-hour visit to Hiroshima ground zero 
as early as October 7, 1945 (the day of occupation force 
arrival at that city) results in a calculated dose of less 
than 0.001 rem gamma.  

Leukopenia/ neutropenia is not one of the disease listed as 
specific to radiation-exposed veterans in 38 C.F.R. § 3.309 
or a "radiogenic disease" under 38 C.F.R. § 3.311.  Service 
connection is not warranted based on these sections.  
Essentially for service connection to be warranted, the 
evidence would need to show that the Veteran's disability was 
directly related to his service.  In this case, such is not 
shown.  

To have probative value, a medical examination report 
submitted to the Board must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 300-01 (2008).  The August 1987 VA 
hematology note indicating that chronic leukopenia/ 
thrombocytopenia is secondary to radiation exposure provides 
no rationale or explanation and is therefore of no probative 
value. 

The statements made by private physicians in December 1989 
and August 1990 are also afforded no probative value.  These 
statements are speculative and no opinions as to etiology are 
offered.  In December 1989 the physician wrote that "[i]t is 
possible" that the Veteran's exposure to radiation increased 
the incidence of several malignancies and "[i]t is 
possible" that the exposure played a major role in his 
condition.  In August 1990 the physician wrote that it was 
his opinion that the Veteran's leukopenia and 
thrombocytopenia "can be" due to radiation exposure.  Such 
statements are speculative and not enough to support the 
grant of a claim for service connection.  See Obert v. Brown, 
5 Vet. App. 30 (1993); see also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (holding that a physician's statement 
that a service-connected disorder "may or may not" have 
prevented medical personnel from averting the veteran's death 
was not sufficient).  Saying that something is possible is 
not the same as saying that in this case this disability was 
due to this exposure.  Simply put, saying that something is 
possible is not an opinion as to specific etiology.  

Regarding the July and August 1987 and July 1988 statements 
of the VA physician, essentially that the only/most likely 
explanation for the Veteran's condition is radiation 
exposure, the Board has afforded these statements no 
probative value as they do not consider the radiation dose 
assessment.  The Veteran was exposed to ionizing radiation; 
however, the amount of exposure was not known when the VA 
physician offered his opinion.  The dose estimate, 0.001 rem 
(or 1 mrem) appears to be very low; in an opinion obtained 
after the Veteran's death a VA physician notes that the 
average person living in the United States has an exposure 
risk of approximately 100 mrem per year from background 
radiation.  In this case, the dose estimate is crucial 
information that must be considered in any etiology opinion 
for it to have probative weight.  Notably, as the radiation 
dose assessment was not formulated until after all of the 
above opinions, none of the opinions discussed above 
considered the radiation dose assessment.  

In sum, the evidence of record at the time of the Veteran's 
death did not establish that neutropenia was the result of 
any event(s) during service, to include exposure to ionizing 
radiation.  While a VA physician opined that radiation was 
the likely cause of neutropenia, his statements are of no 
probative weight because they do not consider the radiation 
dose assessment, which is crucial in the resolution of this 
claim.  Accordingly, the entitlement to service connection 
for neutropenia, claimed as due to ionizing radiation 
exposure for accrued benefits purposes must be denied.

III. Service connection for the cause of the Veteran's death

The appellant contends that the Veteran's exposure to 
ionizing radiation during service resulted in neutropenia, 
which in turn caused his death or the underlying cause of his 
death.  

Initially, it is noted that the scope of review of the 
evidence for the appellant's claim for service connection for 
the cause of the Veteran's death includes all of the evidence 
currently of record, rather than the more limited review 
above for the accrued benefits claims; that is, the evidence 
of record at the time of the Veteran's death.  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 
9 Vet. App. 34, 36 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. at 55.

In addition to the evidence discussed above, the following 
evidence was received after the Veteran's death or was 
received prior to his death but was not discussed above as it 
regards lobar pneumonia rather than neutropenia.

The Veteran died in September 1995; the original death 
certificate did not list a cause of death.  An autopsy was 
performed in September 1995 and the cause of death was 
determined to be lobar pneumonia with abscess formation.  The 
death certificate was then changed to include lobar pneumonia 
with abscess formation as the immediate cause of death.  No 
other conditions leading to death were listed.  

At the time of the Veteran's death, service connection was in 
effect for excision of hematoma from bridge of nose, which 
was evaluated as zero percent disabling.  There is no 
evidence of record showing lobar pneumonia with abscess 
formation related to service during the Veteran's lifetime.  
This disability was first demonstrated many years after the 
Veteran's separation from service.

The October 1946 discharge examination report indicates that 
lungs were normal at that time and a chest X-ray was 
negative; complaints or pathology referable to lobar 
pneumonia with abscess formation are not shown in the service 
treatment records.  The Veteran had been treated for 
pneumonia prior to his death, possibly as early as 1975.  The 
Veteran had a history of smoking and other respiratory 
disorders were also shown.  For example, COPD (chronic 
obstructive pulmonary disease) and upper respiratory 
infection were diagnosed at a VA examination in November 1977 
and emphysema is shown in treatment records from 1983.  COPD 
was again diagnosed at January 1987 and July 1989 VA 
examinations.  Lobar pneumonia with abscess formation was not 
shown on any of these reports.  

In May 1996, the Veteran's records were reviewed by a VA 
physician, who was the Chief of Radiation Oncology Service.  
The diagnoses of Common Variable Hypogammaglobulinemia, 
thrombocytopenia, leukopenia, and skin problems were noted, 
as was the dose estimate from July 1995.  The examiner 
explained that a person living in the United States has an 
exposure risk of approximately 100 mrem per year from 
background radiation; thus an average citizen living in the 
United States has 100 times more risk to developing cancer 
than the Veteran.  The physician was not aware of any data 
regarding incidences of hypogamma globulinemia, 
thrombocytopenia and leukopenia secondary to radiation 
exposure from atomic bomb explosion.  In his opinion, the 
Veteran's medical problems cannot be attributed to radiation 
exposure.   

In July 1999, the Veteran's records were reviewed by another 
VA physician.  The past medical history and social history 
were noted.  The physician explained that the causes of 
neutropenia in any patient are broad and include toxins, 
medications such as antibiotics that include cephalosporin, 
acyclovir, chloramphenicol and INH as well as medications 
such as NSAIDs (nonsteroidal anti-inflammatory drugs) which 
includes Motrin, blood pressure medications such as 
nifedipine; medical conditions such as the hypersplenism, 
auto immune diseases such as Felty's syndrome, radiation 
exposure, chronic infections as well as infections of the 
bone marrow; there are idiopathic causes such as 
myelodysplastic syndrome (MDS); nutritional disorders as well 
as alcohol abuse.  The Veteran was noted as having several 
possible etiologies.  He had a history of alcohol abuse, had 
been on multiple antibiotic regimens for several years; 
NSAIDs in the past.  He had been on nifedipine for many 
years.  He had had hypersplenism due to the splenomegaly.  An 
enlarged spleen is secondary to cirrhosis and portal 
hypertension or due to the Felty's syndrome and auto immune 
disease and the Veteran also had chronic infections with 
tuberculosis, syphilis, hepatitis B virus and herpes simplex 
virus too.  The Veteran may have also had a possible chronic 
fungal infection of the bone marrow as demonstrated on his 
second bone marrow biopsy.  The Veteran also had a history of 
ionizing radiation exposure in the service while in Japan.  
However, it had been previously been determined that the 
quantity of the exposure was insignificant and negligible.  
Therefore, after completing a careful review of the Veteran's 
chart, the physician opined that there was not enough medical 
evidence to support the claim that the radiation exposure is 
the cause of the Veteran's neutropenia 40 years later.  He 
explained that the Veteran had multiple other risk factors 
and the etiology of his neutropenia is probably 
multifactorial in that the radiation exposure was unlikely to 
be a significant cause of the Veteran's neutropenia.  

In October 1999, the Defense Threat Reduction Agency (DTRA) 
(formerly the Defense Nuclear Agency) verified that in the 
absence of evidence to establish that the Veteran was, in 
fact, in Nagasaki, the scientific dose reconstruction 
resulting in a calculated dose of less than 0.001 rem gamma 
is current.  

An opinion on this case was solicited from the Director of 
Compensation and Pension Service.  A report was prepared in 
November 1999 by a VA Chief Public Health and Environmental 
Hazards Officer, who is a physician.  After review of this 
report and review of the evidence in its entirety, the 
Director of Compensation and Pension Service was of the 
opinion that there is no reasonable possibility that the 
Veteran's disabilities were the result of exposure to 
radiation during service.  

In the November 1999 report, the physician noted that the 
etiology of the Veteran's neutropenia is uncertain since he 
had a number of risk factors in addition to radiation (e.g., 
cirrhosis with associated hypersplenism, medications, toxins, 
infections, etc.).  According to the physician, another cause 
of neutropenia, MDS, was diagnosed by some physicians.  The 
Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report Number 6, 1998, 
does not provide screening doses for MDS; however, since MDS 
is considered to be preleukemia, information for leukemia was 
used for the opinion.  The physician calculated that exposure 
to 3.3 rads or less at age 19 provides a 99 percent 
credibility that there is no reasonable possibility that 
leukemia appearing 20 or more years after exposure is related 
to ionizing radiation.  The same calculation was offered for 
thyroid cancer.  

According to the physician, damage to the hematological, 
immunological, cardiovascular and other body systems other 
than neoplastic transformation, if caused by radiation, would 
be an example of a deterministic effect.  Deterministic 
changes generally are considered to have a threshold.  The 
probability of causing harm in most health individuals at 
doses of less than 10 rem as a result of deterministic 
effects is close to zero.  Usually a threshold dose on the 
order of hundreds or thousands of rads must be exceeded for 
the deterministic effect to be expressed.  In light of the 
above, the physician was of the opinion that it is unlikely 
that the Veteran's neutropenia (whether due to MDS or a 
nonneoplastic cause), other medical problems contributing to 
his death, or the thyroid cancer found on autopsy examination 
can be attributed to exposure to ionizing radiation in 
service.   

The Board notes that the VA physician's November 1999 report 
refers to measurements of "rads" and "rems".  The acronym 
"rad" stands for radiation absorbed dose and the acronym 
"rem" stands for roentgen-equivalent-man.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1561, 1611 (30th ed. 2003).  A rem 
is a unit of dose equivalent to that quantity of ionizing 
radiation of any type that produces in humans the same 
biological effect as 1 rad of x-rays or gamma rays; the 
number of rems is equal to the absorbed dose, measured in 
rads, multiplied by the quality factor of the radiation in 
question.  STEDMAN'S MEDICAL DICTIONARY 1702 (28th ed. 2006).    

A hypothetical dose assessment was constructed by DTRA in 
November 2006 that considered the Veteran's alleged 
participation in the occupation of Nagasaki, Japan from 
August 23 to September 1, 1945 (this period is actually prior 
to the time the Veteran arrived in Southeast Asia according 
to his DD 214).  As noted by the DTRA, the dose 
reconstruction is the basis for the worst case assumptions 
for the Veteran's scenario.  The dose estimate was as 
follows: Total external gamma dose 0.17 rem, upper bound 0.49 
rem; Internal committed alpha dose to the red bone marrow 
0.006 rem, upper bound 0.058 rem; and internal committed beta 
plus gamma dose to the red bone marrow 0.017 rem, upper bound 
0.17 rem.  It was noted that none of the troops participating 
in the occupation of Japan received a dose from neutron 
radiation.  

According to the DTRA, unit records showed that the Veteran 
joined "E" Company, 127th Infantry Regiment, at White 
Beach, Luzon, Philippines, on October 2, 1945.  The unit 
arrived at Sasebo, Kyushu, Japan (approximately 30 miles from 
Nagasaki), on October 14, 1945; debarking ship on October 19, 
at Sasebo, and proceeding via motor convoy to the Yamanota 
Barracks, located 9 miles northeast of Sasebo.  There the 
Veteran remained until February 18, 1946, when he was 
transferred to "B" Company, 720th Military Police 
Battalion, Camp McGill, Tokyo (approximately 400 miles from 
Hiroshima and 550 miles from Nagasaki).  He traveled via 
train through Hiroshima en route to his assignment at Tokyo.  
He remained in the Tokyo area until September 10, 1946 when 
he was released for transportation to the continental United 
States.  

In August 2007 a VA physician's assistant prepared a medical 
opinion after a review of the evidence.  It was the 
physician's assistant's opinion that the Veteran's conditions 
of hypogammaglobulinemia, neutropenia and thrombocytopenia 
are not due to ionizing radiation exposure.    

In a September 2007 addendum, the physician's assistant 
stated that in his opinion the cause of death was lobar 
pneumonia with abscess formation, the death certificate and 
autopsy report were medically correct, and as the medical 
literature reveals exposure to ionizing radiation causes 
leukemia and solid tumors, not leukopenia and the Veteran did 
not have leukemia or solid tumor, there is no relationship 
between cause of death and radiation exposure.  

The Board solicited an opinion from a VA pulmonary specialist 
in June 2008.  The September 2008 report from a VA physician 
indicated that the record is consistent with the autopsy and 
death certificate which indicate the cause of death as noted 
in the autopsy report, namely, lobar pneumonia with abscess 
formation.  The physician saw no reason to question the 
reports and noted that the discharge summary describing the 
last hospitalization in August 1995 indicated pneumonia and 
sepsis with blood cultures positive for P. aurginosa.  He 
also stated that it was worth noting that the Veteran had had 
a similar severe pneumonia requiring mechanical ventilation 
in August 1993, two years before his final illness.  The 
physician also noted that the Veteran had a long history of 
MDS and leucopenia.  According to the physician, MDS and the 
accompanying leucopenia are an immunosuppressive condition 
which would have made the Veteran more susceptible to 
infections.  The physician did not opine as to any 
relationship between MDS and leucopenia and radiation 
exposure during service.  

The Board finds that the competent medical evidence shows 
that the underlying cause of the Veteran's death was nodular 
pneumonia with abscess formation.  In September 2008, a VA 
physician stated that leucopenia is an immunosuppressive 
condition which would have made the Veteran more susceptible 
to infections.  Even assuming that leucopenia played a part 
in the nodular pneumonia that resulted in death, service 
connection for the cause of death would not be warranted. 

First, neutropenia/ leucopenia/ leukopenia is not shown as a 
result of the Veteran's service.  None of these conditions 
are listed as diseases specific to radiation-exposed veterans 
in 38 C.F.R. § 3.309 or as "radiogenic diseases" under 
38 C.F.R. § 3.311.  A finding of a relationship to service 
based on these sections would not be appropriate.  
Essentially the evidence would need to show that the 
Veteran's neutropenia was directly related to his service.  
See 38 C.F.R. § 3.303.  In this case, such is not shown.  
None of these conditions is shown during service or for many 
years thereafter.  These conditions are not shown as a result 
of exposure to ionizing radiation during service. 

A unit history and unit morning reports do not show that the 
Veteran was ever in Nagasaki.  In fact, according to the DTRA 
unit morning reports show that the Veteran was never closer 
than approximately 30 miles from Nagasaki.  Given the above, 
the Board finds that the proper radiation dose estimate in 
this case is 0.001 rem.  

The Board is aware that the appellant's representative has 
questioned the process for determining a dose estimate; 
however, in the absence of another dose estimate shown to be 
more accurate than the one of record, the dose estimate from 
the Defense Nuclear Agency and confirmed by DTRA is the most 
probative.  The process used by the Defense Nuclear Agency 
and DTRA in determining dose estimates has not been shown to 
be inaccurate in this case.  

When considering the radiation dose estimate provided by the 
Defense Nuclear Agency and confirmed by the DTRA, medical 
professionals have uniformly opined that neutropenia is not 
related to the Veteran's exposure to ionizing radiation 
during service.  The Board finds the rationales for these 
opinions to be adequate.  Opinions were offered after review 
of the relevant evidence and medical literature was often 
cited.  Moreover, the general opinions of the various medical 
professionals who considered the radiation dose estimate and 
the rationales they provided were similar to one another.  

It is noted that when considering the etiology opinions of 
record the preponderance of the evidence does not appear to 
support the appellant's claim even if the higher hypothetical 
dose estimate was considered.  The amount of radiation 
exposure noted by medical professionals as indicative of a 
relationship between neutropenia and such exposure was much 
higher than the upper bound of exposure reported in the 
hypothetical dose assessment, 0.49 rem.  

Second, lobar pneumonia with abscess formation is not shown 
as a result of the Veteran's service.  Such was not shown 
during service or for years thereafter.  Examination of the 
lungs at discharge was normal and a chest X-ray was negative; 
complaints or pathology referable to lobar pneumonia with 
abscess formation are not shown in the service treatment 
records.  No medical professional has ever directly 
attributed the lobar pneumonia with abscess formation to the 
Veteran's service.  To the contrary, in November 1999, a VA 
physician opined that it is unlikely that the Veteran's 
neutropenia, other medical problems contributing to his 
death, or the thyroid cancer found on autopsy examination can 
be attributed to exposure to ionizing radiation in service.  

It is noted that while a diagnosis of papillary carcinoma of 
thyroid and other diagnoses are shown on the autopsy report, 
none of these conditions, including thyroid cancer, are shown 
to have contributed to the Veteran's death.  The autopsy 
report and the death certificate show only lobar pneumonia 
with abscess formation as a cause of death.  In September 
2008 a VA physician verified that this was the correct cause 
of death.  Also, in August 1998 a VA physician reviewed the 
Veteran's records and noted that the fact that no metastases 
were found at autopsy indicated that the thyroid tumor was 
localized and did not contribute to the Veteran's death.  
While there is a presumption that thyroid cancer is related 
to service in a radiation exposed veteran, which the Veteran 
is, service connection for the cause of the Veteran's death 
is not warranted related to this presumption because it is 
not shown that thyroid cancer contributed to death.  

In sum, the preponderance of the competent medical evidence 
is against a finding that the cause of the Veteran's death 
was related to his active military service, or to a service-
connected disability.  Although the appellant may sincerely 
believe that the cause of the Veteran's death was connected 
to his service, as a lay person, she is not competent to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, for all the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for the cause of the 
Veteran's death, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b). 

IV. DIC benefits pursuant to 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22(a).

The Veteran did not have a disability that was continuously 
rated totally disabling for a period of one year or more 
immediately preceding death; he died more than 10 years 
following his retirement from active service; and he was not 
receiving or entitled to receive compensation at the 100 
percent rate for the 10-year period immediately preceding his 
death.  At the time of the Veteran's death in September 1995, 
he had a disability rating of zero percent for his service-
connected disability, and a TDIU was not in effect.  

Moreover, there has been no allegation of clear and 
unmistakable error in any prior decision, nor has the 
appellant or her representative identified any other basis 
for granting this claim.  In essence, the facts of this case 
are not in dispute and the law is dispositive.  Accordingly, 
the claim will be denied because of the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for neutropenia, claimed as 
due to ionizing radiation exposure, for accrued benefits 
purposes is denied.

Entitlement to service connection for the cause of the 
Veteran's death is denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


